Citation Nr: 1456470	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and from August 1979 to December 1982.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board hearing.  Prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed without a hearing.  38 C.F.R. § 20.702(e) (2014).


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly stated, in writing, that he wished to withdraw his appeal with respect to each of the issues now on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues listed above have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In a November 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted, on behalf of the Veteran, a written request to withdraw his appeal as to "all issues on appeal.  November 2014 VA Form 21-4128.  The Board finds that the November 2014 submission expresses a clear intent to withdraw his appeal of all issues currently before the Board and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


